 



Exhibit 10.3
UNCONDITIONAL GUARANTY
     This continuing Unconditional Guaranty (“Guaranty”) is entered into as of
February 23, 2007, by                                          (“Guarantor”), in
favor of Silicon Valley Bank (“Bank”).
Recitals
     A. Concurrently herewith, Bank and WebSideStory, Inc., a Delaware
corporation (“Borrower”), are entering into that certain Loan and Security
Agreement dated of even date herewith, (as amended, restated, or otherwise
modified from time to time, the “Loan Agreement”) pursuant to which Bank has
agreed to make certain advances of money and to extend certain financial
accommodations to Borrower (collectively, the “Loans”), subject to the terms and
conditions set forth therein. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Loan Agreement.
     B. In consideration of the agreement of Bank to make the Loans to Borrower
under the Loan Agreement, Guarantor is willing to guaranty the full payment and
performance by Borrower of all of its obligations thereunder and under the other
Loan Documents, all as further set forth herein.
     C. Guarantor is the wholly-owned subsidiary of Borrower and will obtain
substantial direct and indirect benefit from the Loans made by Bank to Borrower
under the Loan Agreement.
     Now, Therefore, to induce Bank to enter into the Loan Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby
represents, warrants, covenants and agrees as follows:
     Section 1. Guaranty.
          1.1 Unconditional Guaranty of Payment. In consideration of the
foregoing, Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Bank the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all Obligations of
Borrower under the Loan Documents. Guarantor agrees that it shall execute such
other documents or agreements and take such action as Bank shall reasonably
request to effect the purposes of this Guaranty.
          1.2 Separate Obligations. These obligations are independent of
Borrower’s obligations and separate actions may be brought against Guarantor
(whether action is brought against Borrower or whether Borrower is joined in the
action).
     Section 2. Representations and Warranties. Guarantor hereby represents and
warrants that:
          (a) Guarantor (i) is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware;
(ii) is duly qualified to do business and is in good standing in every
jurisdiction where the nature of its business requires it to be so qualified
(except where the failure to so qualify would not have a material adverse effect
on Guarantor’s condition, financial or otherwise, or on Guarantor’s ability to
pay or perform the obligations hereunder); and (iii) has all requisite power and
authority to execute and deliver this Guaranty and each Loan Document executed
and delivered by Guarantor pursuant to the Loan Agreement or this Guaranty and
to perform its obligations thereunder and hereunder.
          (b) The execution, delivery and performance by Guarantor of this
Guaranty (i) are within Guarantor’s powers and have been duly authorized by all
necessary action; (ii) do not contravene Guarantor’s charter documents or any
law or any material contractual restriction binding on or affecting

1



--------------------------------------------------------------------------------



 



Guarantor or by which Guarantor’s property may be affected; (iii) do not require
any authorization or approval or other action by, or any notice to or filing
with, any governmental authority or any other Person under any material
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which Guarantor is a party or by which Guarantor or any of its material property
is bound, except such as have been obtained or made; and (iv) do not result in
the imposition or creation of any Lien upon any property of Guarantor, other
than the Lien created pursuant to the Security Agreement, of even date herewith.
          (c) This Guaranty is a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally or by equitable principles relating
to enforceability.
          (d) Except for actions or proceedings disclosed in Borrower’s public
reports filed with the Securities and Exchange Commission prior to the Effective
Date, there is no action, suit or proceeding affecting Guarantor pending or, to
Guarantor’s knowledge, threatened before any court, arbitrator, or governmental
authority, domestic or foreign, which could reasonably be expected to have a
material adverse effect on the ability of Guarantor to perform its obligations
under this Guaranty.
          (e) Guarantor’s obligations hereunder are not subject to any offset or
defense against Bank or Borrower of any kind.
          (f) To ensure the legality, validity, enforceability or admissability
into evidence of this Guaranty in each of the jurisdictions in which Guarantor
is incorporated or organized and any jurisdiction in which Guarantor conducts
business, it is not necessary that (i) this Guaranty be filed or recorded with
any court or other authority in such jurisdiction, (ii) any other filings,
notices, authorizations, approvals be obtained or other actions taken, or
(iii) any stamp or similar tax be paid on or with respect to this Guaranty, or,
if any of the foregoing actions are necessary, they have been duly taken.
          (g) Neither Guarantor nor its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under applicable law.
          (h) The incurrence of Guarantor’s obligations under this Guaranty will
not cause Guarantor to (i) become insolvent; (ii) be left with unreasonably
small capital for any business or transaction in which Guarantor is presently
engaged or plans to be engaged; or (iii) be unable to pay its debts as such
debts mature.
          (i) Guarantor covenants, warrants, and represents to Bank that all
representations and warranties contained in this Guaranty shall be true at the
time of Guarantor’s execution of this Guaranty, and shall continue to be true
and correct in all material respects on the date of each Advance.
     Section 3. General Waivers. Guarantor waives:
          (a) Any right to require Bank to (i) proceed against Borrower or any
other person; (ii) proceed against or exhaust any security or (iii) pursue any
other remedy. Bank may exercise or not exercise any right or remedy it has
against Borrower or any security it holds (including the right to foreclose by
judicial or nonjudicial sale) without affecting Guarantor’s liability hereunder.
          (b) Any defenses from disability or other defense of Borrower or from
the cessation of Borrowers liabilities.
          (c) Any setoff, defense or counterclaim against Bank.

2



--------------------------------------------------------------------------------



 



          (d) Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower. Until
Borrower’s obligations to Bank have been paid, Guarantor has no right of
subrogation or reimbursement or other rights against Borrower.
          (e) Any right to enforce any remedy that Bank has against Borrower.
          (f) Any rights to participate in any security held by Bank.
          (g) Any demands for performance, notices of nonperformance or of new
or additional indebtedness incurred by Borrower to Bank. Guarantor is
responsible for being and keeping itself informed of Borrower’s financial
condition.
          (h) The benefit of any act or omission by Bank which directly or
indirectly results in or aids the discharge of Borrower from any of the
Obligations by operation of law or otherwise.
          (i) The benefit of California Civil Code Section 2815 permitting the
revocation of this Guaranty as to future transactions and the benefit of
California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850,
2899 and 1432 with respect to certain suretyship defenses.
     Section 4. Real Property Security Waiver. Guarantor acknowledges that, to
the extent Guarantor has or may have rights of subrogation or reimbursement
against Borrower for claims arising out of this Guaranty, those rights may be
impaired or destroyed if Bank elects to proceed against any real property
security of Borrower by non-judicial foreclosure. That impairment or destruction
could, under certain judicial cases and based on equitable principles of
estoppel, give rise to a defense by Guarantor against its obligations under this
Guaranty. Guarantor waives that defense and any others arising from Bank’s
election to pursue non-judicial foreclosure. Without limiting the generality of
the foregoing, Guarantor expressly waives all rights, benefits and defenses, if
any, applicable or available to Guarantor under either California Code of Civil
Procedure Sections 580a or 726, which provide, among other things, that the
amount of any deficiency judgment which may be recovered following either a
judicial or nonjudicial foreclosure sale is limited to the difference between
the amount of any indebtedness owed and the greater of the fair value of the
security or the amount for which the security was actually sold. Without
limiting the generality of the foregoing, Guarantor further expressly waives all
rights, benefits and defenses, if any, applicable or available to Guarantor
under either California Code of Civil Procedure Sections 580b, providing that no
deficiency may be recovered on a real property purchase money obligation, or
580d, providing that no deficiency may be recovered on a note secured by a deed
of trust on real property if the real property is sold under a power of sale
contained in the deed of trust.
     Section 5. Reinstatement. Notwithstanding any provision of the Loan
Agreement to the contrary, the liability of Guarantor hereunder shall be
reinstated and revived and the rights of Bank shall continue if and to the
extent that for any reason any payment by or on behalf of Guarantor or Borrower
is rescinded or must be otherwise restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid. The determination as to whether any such payment must
be rescinded or restored shall be made by Bank in its sole discretion; provided,
however, that if Bank chooses to contest any such matter at the request of
Guarantor, Guarantor agrees to indemnify and hold harmless Bank from all costs
and expenses (including, without limitation, reasonable attorneys’ fees) of such
litigation. To the extent any payment is rescinded or restored, Guarantor’s
obligations hereunder shall be revived in full force and effect without
reduction or discharge for that payment.
     Section 6. No Waiver; Amendments. No failure on the part of Bank to
exercise, no delay in exercising and no course of dealing with respect to, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. This Guaranty may
not be amended or modified except by written

3



--------------------------------------------------------------------------------



 



agreement between Guarantor and Bank, and no consent or waiver hereunder shall
be valid unless in writing and signed by Bank.
     Section 7. Compromise and Settlement. No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Obligations or the release or discharge of Borrower from the performance of any
of the Obligations shall release or discharge Guarantor from this Guaranty or
the performance of the obligations hereunder.
     Section 8. Notice. Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by facsimile transmission, overnight courier, or by United States mail,
registered or certified, return receipt requested, postage prepaid and addressed
as follows:`

         
 
  If to Guarantor:  
                                                            
 
      c/o WebSideStory, Inc.
 
      10182 Telesis Court
 
      San Diego, CA 92121
 
      Attention: Chief Financial Officer
 
      Telephone No.: (858) 546-0040
 
      Facsimile No.: (858) 546-0695
 
       
 
  If to Bank:   Silicon Valley Bank
 
      3003 Tasman Drive
 
      Santa Clara, CA 95054
 
      Attention: Buzz Kreppel
 
      Telephone No.: (858) 784-3321
 
      Facsimile No.: (408) 748-9478

or at such other address as may be substituted by notice given as herein
provided. Every notice, demand, request, consent, approval, declaration or other
communication hereunder shall be deemed to have been duly given or served on the
date on which personally delivered or sent by facsimile transmission or three
(3) Business Days after the same shall have been deposited in the United States
mail. If sent by overnight courier service, the date of delivery shall be deemed
to be the next Business Day after deposited with such service.
     Section 9. Entire Agreement. This Guaranty constitutes and contains the
entire agreement of the parties and supersedes any and all prior and
contemporaneous agreements, negotiations, correspondence, understandings and
communications between Guarantor and Bank, whether written or oral, respecting
the subject matter hereof.
     Section 10. Severability. If any provision of this Guaranty is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Guarantor and
Bank to the extent possible. In any event, all other provisions of this Guaranty
shall be deemed valid and enforceable to the full extent possible under
applicable law.
     Section 11. Subordination of Indebtedness. Any indebtedness or other
obligation of Borrower now or hereafter held by or owing to Guarantor is hereby
subordinated in time and right of payment to all obligations of Borrower to
Bank, except as such indebtedness or other obligation is expressly permitted to
be paid under the Credit Agreement; and such indebtedness of Borrower to
Guarantor is assigned to Bank as security for this Guaranty, and if Bank so
requests shall be collected, enforced and received by Guarantor in trust for
Bank and to be paid over to Bank on account of the Obligations of Borrower to
Bank, but without reducing or affecting in any manner the liability of Guarantor
under the other provisions of this Guaranty. Any notes now or hereafter
evidencing such indebtedness of Borrower to Guarantor shall be marked with a
legend that the same are subject to this Guaranty and shall be delivered to
Bank.

4



--------------------------------------------------------------------------------



 



     Section 12. Payment of Expenses. Guarantor shall pay, promptly on demand,
all Expenses incurred by Bank in defending and/or enforcing this Guaranty. For
purposes hereof, “Expenses” shall mean costs and expenses (including reasonable
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) for defending and/or enforcing this Guaranty (including those incurred
in connection with appeals or proceedings by or against any Guarantor under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief).
     Section 13. Assignment; Governing Law. This Guaranty shall be binding upon
and inure to the benefit of Guarantor and Bank and their respective successors
and assigns, except that Guarantor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Bank,
which may be granted or withheld in Bank’s sole discretion. Any such purported
assignment by Guarantor without Bank’s written consent shall be void. This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of California without regard to principles thereof regarding conflict of
laws.
     Section 14. PERSONAL JURISDICTION. GUARANTOR HEREBY IRREVOCABLY AGREES THAT
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OF THE
AGREEMENTS, DOCUMENTS OR INSTRUMENTS DELIVERED IN CONNECTION HEREWITH MAY BE
BROUGHT IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF CALIFORNIA AS
BANK MAY ELECT (PROVIDED THAT GUARANTOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE STATE OF
CALIFORNIA), AND, BY EXECUTION AND DELIVERY HEREOF, GUARANTOR ACCEPTS AND
CONSENTS TO, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS AND AGREES THAT SUCH JURISDICTION SHALL BE EXCLUSIVE, UNLESS WAIVED BY
BANK IN WRITING, WITH RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY GUARANTOR
AGAINST BANK. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BANK TO BRING PROCEEDINGS
AGAINST GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. GUARANTOR HEREBY
WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, ANY RIGHT TO STAY OR TO DISMISS ANY
ACTION OR PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS OF FORUM NON
CONVENIENS.
     Section 15. WAIVER OF JURY TRIAL. EACH OF BANK AND GUARANTOR HEREBY WAIVES,
TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS GUARANTY. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND ANY
RELATED INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 15.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     This Agreement is executed as of the date first above written.

          GUARANTOR GUARANTOR
      By:             Name:           Title:        

6